April 10, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
      IN THE INTEREST OF M.M.M. AND S.H.M., MINOR CHILDREN

                              NO. 14-12-01145-CV

                     ________________________________

      This cause, an appeal from the “Order on Cindy Close’s Motion for Partial
Summary Judgment” and the “Order Granting [in part] Marvin McMurrey III’s
Motion for Summary Judgment,” signed November 8, 2012, and made a final
judgment by the “Order Granting Motion to Sever,” signed November 28, 2012,
was heard on the transcript of the record. We have inspected the record and find
no error in the orders. We order the judgment of the court below AFFIRMED.

      We order appellant, Marvin McMurrey, III, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.